3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 02/19/2021 has been entered. Claims 1-13 and 17-21 remain pending in the application. 
Claim Objections
Claim 17 is objected to because of the following informalities: many of the structure images of claim 17 are of poor quality resolution and are of unacceptable clarity for publication.  Appropriate correction is required.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-20 of copending Application No. 15/273,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims meet all of the limitations of the instant claims. The .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 17 includes compounds that are not within the scope of claim 1’s first compound, for example compounds 1-48 to 1-64 and 1-72.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is indefinite as it appears to include subject matter that is not within the scope of the claim from which claim 17 depends (see rejection under 35 USC 112(d) above). For the purpose of the application of prior art, claim 17 will be interpreted to include the compounds expressly stated therein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (US 2014/0319472) (Cho) in view of Matsumoto et al (US 2012/0203010) (Matsumoto).

In reference to claim 21, Cho teaches an organic light-emitting diode including a first electrode, a second electrode and an organic layer positioned between the first electrode and the second electrode, the organic layer including an emission layer including a compound of formula 1 and an iridium complex including Ir(ppy)3, and a region between the first electrode and the emission layer including a hole transport material of formula 2 as shown below and an electron 

    PNG
    media_image1.png
    211
    267
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    208
    266
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    198
    302
    media_image3.png
    Greyscale

For example, wherein the compound of formula 1 is compound 1-2 as shown above and wherein the compound of formula 2 is compound 2-2 wherein a1 is 1 instead of 2 and the carbazole is further substituted.

Cho discloses the device that encompasses the presently claimed device, including wherein the compound of formula 1 is compound 1-2 as shown above and wherein the compound of formula 2 is compound 2-2 wherein a1 is 1 instead of 2 and the carbazole is further substituted (Cho [0118]). Each of the disclosed materials and substituents from the Markush groups of Cho are considered functionally equivalent and their selection would lead to obvious variants of device.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these materials and substituents among those disclosed for the device to provide the compound described above, which is both disclosed by Cho and encompassed within the scope of the present claims and thereby arrive at the claimed device.

Cho does not exemplify wherein the further substituent is an amine. With respect to the difference, Matsumoto teaches an OLED comprising, for example, a carbazole compound of formula (2), for example a compound A2 as shown below (Matsumoto [0119]), in the hole transport layer of an organic EL device further teaches that it leads to low drive voltage, high luminous efficiency and enhanced durability (Matsumoto [0023]). 

    PNG
    media_image4.png
    190
    230
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    376
    442
    media_image5.png
    Greyscale

In light of the motivation of using the compound A2 as the compound of formula 2 of Cho for the hole transport layer of Cho as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use 

For Claim 21: Compound 1-13 reads on formula 1 wherein X1 is S, L1 is phenylene, Ar1 is formula 6-116 and A3 reads on formula 2A-1(1) wherein L21 is phenylene, Ar21, and Ar31 are each formula 6-132 and Ar22 and A32 are each formula 6-118. 
For Claim 2: Reads on the device wherein the first compound is 1-23 and the second compound is 2-2. 


Claim 1-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0028020) (Lee) in view of Matsumoto (US 2012/0203010) (Matsumoto).

In reference to claims 1-13 and 18-20, Lee teaches an organic light emitting device comprising at least an anode, a cathode, a hole transport layer, an electron transport layer and a light emitting layer (Lee [0042]-[0043]) wherein the light emitting layer includes a compound of the formula 6 (Lee [0054] [0071]) as shown below as a phosphorescent host material with a dopant including (piq)2Ir(acac) as a phosphorescent dopant (Lee [0204] [0208])
 
    PNG
    media_image6.png
    171
    277
    media_image6.png
    Greyscale
	
for example wherein in the formula 6, Y is S (Lee [0065]), Ar6 is phenyl (Lee [0058]) and two of R3 are fused to form a benzene ring (Lee [0062]). 

Lee discloses the compound of formula 6 that encompasses the presently claimed first compound, including wherein in the formula 6, Y is S, Ar6 is phenyl and two of R3 are fused to form a benzene ring. Each of the disclosed substituents from the substituent groups of Lee are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula 6.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 6 to provide the compound described above, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed material.


Lee does not specifically teach that the hole transport layer is comprised of a compound of formula 2 as instantly claimed but teaches that materials of a formula 7 (Lee [0074]) are used as the hole transport material and exemplifies NPD (Lee calls this compound 3-62, see Lee page 3-61) as an example. 

    PNG
    media_image7.png
    77
    238
    media_image7.png
    Greyscale

With respect to the difference, Matsumoto teaches an OLED comprising, for example, a carbazole compound of formula (2), specifically a compound A3 as shown below (Matsumoto [0119]), in 

    PNG
    media_image4.png
    190
    230
    media_image4.png
    Greyscale

    PNG
    media_image8.png
    378
    370
    media_image8.png
    Greyscale

In light of the motivation of using the compound A3 as the hole transport material for the hole transport layer of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound A18 as described by Matsumoto in order to enhance durability, efficiency and reduce driving voltage, and thereby arrive at the claimed invention. 
For Claim 1: The compound of formula 6 reads on a compound of formula 1(D) wherein X1 is S, A1 is napthalene and A4 is benzene, Ar1 is phenyl, and each other group R# is hydrogen and compound A3 reads on formula 2A wherein c22 is 0, c21 is 1, a21 is 1, L21 is phenylene, Ar21 and Ar22 are each biphenyl, R21 is formula 20, a31 is 0, and Ar31 and Ar32 are biphenyl
For Claim 2: Reads on wherein A1 is naphthalene and A4 is benzene.
For Claim 3, Reads on wherein X1 is S. 
For Claim 4: Reads on wherein L21 is phenylene.
For Claim 5: Reads on wherein L21 is formula 3-1.
For Claim 6: Reads on wherein L21 is formula 4-1.
For Claim 7: Reads on wherein Ar1 is unsubstituted phenyl and Ar21, Ar22, Ar31, and Ar32 are each unsubstituted biphenyl.
For Claim 8: Reads on wherein Ar1 is unsubstituted formula 5-61 wherein e5 is 1 and Z11 is hydrogen and Ar21, Ar22, Ar31, and Ar32 are each formula 5-61 wherein e5 is 1 and Z11 is phenyl.
For Claim 9: Reads on wherein Ar1 is formula 6-118 and Ar21, Ar22, Ar31, and Ar32 are each formula 6-132.
For Claims 10-13: Reads on wherein R21 is formula 2 and each other group R# is hydrogen
For Claim 18: Reads on the claimed device. 
For Claim 19: Reads on wherein the emission layer includes the first compound and the hole transport layer includes the second compound. 
For Claim 20: Ir(ppy)3 reads on the compound of formula 401 wherein X401 is N, X403 is C, A401 is unsubstituted isoquinoline, A402 is unsubstituted benzene, Xc1 is23, xc2 is 1, L401 is acetyl acetate ligand and M is Ir. 

In reference to claim 17, Lee teaches an organic light emitting device comprising at least an anode, a cathode, a hole transport layer, an electron transport layer and a light emitting layer (Lee [0042]-[0043]) wherein the light emitting layer includes a compound of the formula 6 (Lee [0054] [0071]) as shown below as a phosphorescent host material with a dopant including (piq)2Ir(acac) as a phosphorescent dopant (Lee [0204] [0208])
 
    PNG
    media_image6.png
    171
    277
    media_image6.png
    Greyscale
	
for example wherein in the formula 6, Y is S (Lee [0065]) and Ar6 is phenyl (Lee [0058]). 

Lee discloses the compound of formula 6 that encompasses the presently claimed first compound, including wherein in the formula 6, Y is S and Ar6 is phenyl. Each of the disclosed 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the compound of formula 6 to provide the compound described above, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed material.


Lee does not specifically teach that the hole transport layer is comprised of a compound of formula 2 as instantly claimed but teaches that materials of a formula 7 (Lee [0074]) are used as the hole transport material and exemplifies NPD (Lee calls this compound 3-62, see Lee page 3-61) as an example. 

    PNG
    media_image7.png
    77
    238
    media_image7.png
    Greyscale

With respect to the difference, Matsumoto teaches an OLED comprising, for example, a carbazole compound of formula (2), specifically a compound A3 as shown below (Matsumoto [0119]), in the hole transport layer of an organic EL device further teaches that it leads to low drive voltage, high luminous efficiency and enhanced durability (Matsumoto [0023]) specifically in comparison to NPD (see Matsumoto tables 1-5 where NPD is used as a comparative example). 

    PNG
    media_image4.png
    190
    230
    media_image4.png
    Greyscale

    PNG
    media_image8.png
    378
    370
    media_image8.png
    Greyscale

In light of the motivation of using the compound A3 as the hole transport material for the hole transport layer of Lee as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the compound A18 as described by Matsumoto in order to enhance durability, efficiency and reduce driving voltage, and thereby arrive at the claimed invention. 
For Claim 17: Reads on 1-48 and 2-3. 

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive.

With respect to claim 21, Applicant argues that the compound of formula 1 of Cho , e.g. compound 1-13, of Cho does not read on the claims as amended. This argument has not been found to be convincing for at least the following reasons. Cho teaches the compounds of formula (1) that include the compounds instantly claimed in claim 21 including several exemplary 

With respect to claims 1-13 and 17-20, Applicant argues that the recited prior art of Lee in view of Matsumoto does not teach the claims as amended to exclude compounds of formula 1-D wherein groups A1 and A4 are both benzene.  This argument has been fully considered but not found convincing for at least the following reasons. As pointed to above herein, the teachings of Lee of a compound of formula 6 include compounds wherein two adjacent R3 are fused to form a benzene ring (Lee [0062]). The prior art recited still reads on the instant claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR                                                                                                                                                                                                       only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sean M DeGuire/Examiner, Art Unit 1786                                                                                                                                                                                                        				
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786